DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 12/23/2020. As directed by amendment: Claims 1, 4, 10, and 19 were amended. Claims 2-3, 5-9, 11-18, and 20 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pola (“Pola”, US) in view of Hatfield et al (“Hatfield”, US 20130124956).
Regarding Claim 1, Pola teaches a computer apparatus comprising: 
one or more computer readable storage media (Fig. 1, element 12B, par 35); 
one or more processors operatively coupled to the one or more computer readable storage media (Fig. 1, element 12B, par 35); 
and program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the one or more processors to at least (par 33): 
query a source of the collaborative document, external to the cached version of the collaborative document, for one or more changes that occurred to content within the collaborative document after the cached version of the collaborative document was generated (par 21; par 89; The collaborative document is the updated file in the cloud.); 
and subsequent, to querying the source: 
initiate an update to the cached version of the collaborative document (par 21; par 89; The collaborative document is the updated file in the cloud. The cached version of a collaborative document is the file downloaded on a user’s machine.); 
Pola does not explicitly teach enable display, in a user interface to an application, of content within a cached version of a collaborative document; and subsequent, to querying the source: determine, based at least on the one or more changes, a location in the cached version of the collaborative document; and enable display, with the content and at the location, of an indication, comprising progress information corresponding to the update to the cached version of the collaboration document.
Hatfield teaches enable display, in a user interface to an application, of content within a cached version of a collaborative document (Fig. 9, element 900, par 79-82); 
and subsequent, to querying the source (par 82): 
determine, based at least on the one or more changes, a location in the cached version of the collaborative document (Fig. 9, element 920, par 79-82; The location is the status bar 920.); 
and enable display, with the content and at the location, of an indication, comprising progress information corresponding to the update to the cached version of the collaboration document (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved. 
Regarding Claim 4, Pola and Hatfield teach the computer apparatus of claim 1.
Pola does not explicitly teach wherein the one or more processors are further directed to, subsequent to the update to the cached version of the collaborative document: disable display of the indication; and enable display of a catch-up highlight at the location.  
wherein the one or more processors are further directed to, subsequent to the update to the cached version of the collaborative document (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82): 
disable display of the indication (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28. The catch-up highlight is the “Uploading to the server” status in Fig. 29. The indication (saving status) is disabled when the catch-up highlight is displayed as shown in Fig. 29.); 
and enable display of a catch-up highlight at the location (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28. The catch-up highlight is the “Uploading to the server” status in Fig. 29.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved. 
Regarding Claim 5, Pola and Hatfield teach the computer apparatus of claim 1. 
Pola further teaches wherein to query the source of the collaborative document, external to the cached version of the collaborative document, for the one or more changes, the one or more processors are directed to query the source of the collaborative document for changes made by other users associated with the collaborative document (Fig. 1, element 12, par 93; par 21; par 89; The collaborative document is the updated file in the cloud.).  
Regarding Claim 6, Pola and Hatfield teach the computer apparatus of claim 1.
Pola further teaches wherein to query the source of the collaborative document, external to the cached version of the collaborative document, for the one or more changes, the one or more processors are directed to query the source of the collaborative document for changes made by a user to the collaborative document using another device (Fig. 1, element 12, par 93; par 21; par 89; The collaborative document is the updated file in the cloud. The other device is another user device 12.).  
Regarding Claim 8, Pola and Hatfield teach the computer apparatus of claim 1.
Pola further teaches wherein the one or more processors are further directed to enable display of one or more updated versions of the collaborative document in response to merging the one or more changes into the cached version of the collaborative document (par 21; par 89; The collaborative document is the updated file in the cloud. The cached version of a collaborative document is the file downloaded on a user’s machine.).  
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 1.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 4.
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 5.
Regarding Claim 15, Pola and Hatfield teach the method of claim 10.
Pola further teaches wherein querying the source of the collaborative document, external to the cached version of the collaborative document, for the one or more changes comprises querying the source of the collaborative document for changes made by a user to the collaborative document using a different device (Fig. 1, element 12, par 93; par 21; par 89; The collaborative document is the updated file in the cloud. The different device is a different user device 12.).
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 8. 
Regarding Claim 19, Pola teaches one or more non-transitory computer readable storage media having program instructions stored thereon, wherein the program instructions, when executed by one or more processors, direct the one or more processors to at least: 
transfer a notification indicating that a change occurred to content within a collaborative document (par 92; par 89); 
indicated in the notification (par 92; par 89).
that the cached version of the collaborative document is being updated (Fig. 11; Refer to Status Syncing; par 99-100; The cached version of the document is the file on the client machine. The collaborative document is the latest version of the file that is on the server/cloud.).
Pola does not explicitly teach in response to a request to view the change indicated: enable display of content within a cached version of the collaborative document in a user interface; identify changes that occurred to the content within the collaborative document after the cached version of the collaborative document was generated; determine, based on the changes, a location in the cached version of the collaborative document; and enable display, with the content and at the location, of an indication, comprising progress information corresponding to an update to the cached version of the collaborative document.  
Hatfield teaches in response to a request to view the change indicated (Fig. 9, element 900, par 79-82): 
enable display of content within a cached version of the collaborative document in a user interface (Fig. 9, element 900, par 79-82); 
identify changes that occurred to the content within the collaborative document after the cached version of the collaborative document was generated (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82;); 
determine, based on the changes, a location in the cached version of the collaborative document (Fig. 9, element 920, par 79-82; The location is the status bar 920.); 
and enable display, with the content and at the location, of an indication, comprising progress information corresponding to an update to the cached version of the collaborative document (Fig. 27-29, elements {2700, 2800, 2900}, par 92; Fig. 9, element 920, par 79-82; The location is the status bar 920. The indication is the saving status shown in Fig. 28.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola with the user interface including the status bar of Hatfield because it allows for the user to know the progress of uploading/syncing files and if the user’s local file is currently being saved. 
Regarding Claim 20, Pola and Hatfield teach the one or more non-transitory computer readable storage media of claim 19.
Pola further teaches wherein the notification indicating that the change occurred to the content in the collaborative document is generated based on a mention or comment that is associated with a user associated with the collaborative document (Fig. 3, element 310, par 84; par 74-75; Documents are posted or updated as a comment to a feed by a user, which other users can also comment on.)
Claims 2-3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pola and Hatfield in view of Fern et al (“Fern”, US 20170090705).
Regarding Claim 2, Pola and Hatfield teach the computer apparatus of claim 1.
Pola further teaches wherein the one or more processors are further directed to: 
enable display of a notification indicating that the one or more changes occurred (par 92; par 89; par 95); 
Pola does not explicitly teach and enable display, in the user interface, of the content of the cached version of the collaborative document responsive to a request to view the one or more changes indicated in the notification.  
Fern teaches and enable display, in the user interface, of the content of the cached version of the collaborative document responsive to a request to view the one or more changes indicated in the notification (Fig. 3, element 324, par 46; The user requests to view the change indicated in the notification when the user selects the Preview Changes 324 element in Fig. 3. The cached version of the collaborative document is the previously transmitted version of the attachment).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola and Hatfield with the Preview Changes link of Fern because it enables the user to view an updated collaborative document while viewing previous versions of the document along with it.
Regarding Claim 3, Pola, Hatfield, and Fern teach the computer apparatus of claim 2.
Pola further teaches wherein the notification indicating that the one or more changes occurred is generated based on a mention or comment that is associated with a user associated with the collaborative document (Fig. 3, element 310, par 84; par 74-75; Documents are posted or updated as a comment to a feed by a user, which other users can also comment on.).
Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 2.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 3.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pola and Hatfield in view of Sung et al (“Sung”, US 20170171295).
Regarding Claim 7, Pola and Hatfield teach the computer apparatus of claim 1. 
Pola and Hatfield do not explicitly teach wherein the indication comprises a progress loading watermark indicating an amount of the one or more changes that have been merged into the cached version of the collaborative document.  
Sung teaches a wherein the indication comprises a progress loading watermark indicating an amount of the one or more changes that have been merged into the cached version of the collaborative document (par 27; The progress loading watermark is the displayed download progress of the file. The cached version of the collaborative document is the file being downloaded. The collaborative document is the file from the server.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola and Hatfield with the progress bar of Sung because it allows for the progress bar of Pola modified by Hatfield to be divided into blocks so that a user can more accurately estimate how long a file transfer may take (Sung; par 27).
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 7
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pola and Hatfield in view of Newman et al (“Newman”, US 20150199319).
Regarding Claim 9, Pola and Hatfield teach the computer apparatus of claim 1.
Pola does not explicitly teach wherein the one or more processors are further directed to enable display of a summary of changes in the user interface in response to the one or more changes being merged into the cached version of the collaborative document.  
Newman teaches wherein the one or more processors are further directed to enable display of a summary of changes in the user interface in response to the one or more changes being merged into the cached version of the collaborative document (Fig. 4, element 410, par 29-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pola and Hatfield with the summary of changes of Newman because it allows for the user to easily know exactly which changes occurred from the previous version of the document (Fig. 4, element 410, par 29-31).
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 9.
Response to Arguments 
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Milvaney (US 20170185573), Abstract - Memory conserving versioning of an electronic document is provided. Client versioning factors are analyzed by a client versioning engine and server versioning factors are analyzed by a server versioning engine for determining when an electronic document should be stored as a new version. Accordingly, new versions of an electronic document are only created when determined to be sufficiently important, thus reducing the amount of memory required for increased version payload. 
Teevan et al (US 9330191), Abstract - Techniques and systems are disclosed for providing changed content identification for an online document that is accessed by a user or user agent. A reference point for an online document that a user or user agent is interested in accessing is identified, comprising a stored prior version of the document. The prior version of the document is retrieved, when the user or user agent accesses the online document, such as by using the reference point. Elements of the prior version are compared with elements of a current version of the document, to determine whether there are differences between the versions. If changes are identified between the prior version and the current version, the current version is automatically updated with visual or auditory representations that identify those changes of content.
Schneider et al (20060053194), Abstract - In some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a so-called collaboration place. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous 
Solheim et al (US 20150248435), Abstract - Shadowing of local or remote information to cloud-based computing systems is provided. As content and activities associated with content (e.g., content modification activities, content communication activities, people associated with content, social networking associated with content, etc.) are developed at a local on-premises computing system that is remote from the cloud-based computing system responsible for maintaining the same content and content activities, the local content and activities are shadowed to the cloud-based system at a regular frequency so that the content and activities at the cloud-based system are synchronized and merged with the content and activities at the local system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444